DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2018/0031898 A1) in view of Knausz et al (US 2017/0092171 A1).

Claim 1, Tanaka (Fig. 1-29; wherein Tanaka teaches the overarching circular display with different arrangements of driving circuits such as figure 12 in which both driving circuits are arranged on one side and figure 18 in which the driving circuits are arranged on opposite side and therefore obvious to change the position of the driving circuit) discloses a display device (Fig. 12 and 18; Paragraph [0006]) comprising: 

a gate driving circuit (GDM; Fig. 12; Paragraph [0092]) disposed in the non-active area (NAA; Fig. 12) to drive a plurality of gate lines (111i; Fig. 12; Paragraph [0092]); 
a first data driving circuit (520A; Fig. 18) disposed in the non-active area (NAA; Fig. 18) to drive first-group data lines (511j1; Fig. 18) in the circular display panel (Fig. 12 and 18); and 
a second data driving circuit (520B; Fig. 18) disposed in the non-active area (NAA; Fig. 18), in a position opposite to (Fig. 18; wherein figure shows data driving circuit arranged in opposite positions) the first data driving circuit (520A; Fig. 18) with respect to the active area (AA; Fig. 18), to drive second-group data lines (511j2; Fig. 18) in the circular display panel (Fig. 12 and 18), 
wherein the first-group data lines (511j1; Fig. 18) are odd data lines (Paragraph [0105]) divided according to subpixels (Fig. 3 and 4), and the second-group data lines (511j2; Fig. 18) are even data lines (Paragraph [0105]) divided according to the subpixels (Fig. 3 and 4).
Tanaka does not expressly disclose wherein the first data driving circuit is configured to drive in sequence a first subset of the first-group data lines connected to subpixels of a first color, a second subset of the first-group data lines connected to subpixels of a second color, and a third subset of the first-group data lines connected to subpixels of a third color, and the second data driving circuit is configured to drive in sequence a first subset of the second-group data lines connected to subpixels of the 
wherein a first data voltage is applied to a first data line among the first-group data lines at a same point in time when a second data voltage applied to a second data line among the second-group data lines. 
Knausz (Fig. 3 and 5; wherein Knausz teaches the driving method as claimed with respect to two source drivers and six colored subpixels) discloses wherein the first data driving circuit (305A; Fig. 5; Paragraph [0063]) is configured to drive in sequence (Paragraph [0060]; wherein discloses “In normal mode, to display a color image, the source drivers 305A and 305B output a source voltage for each of the red, green, and blue subpixels in succession”) a first subset (Fig. 5; wherein figure shows a first data line connected between transistor Mra and subpixel 402RA1) of the first-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mra, Mba, and Mgb is connected to one red, green, and blue column of subpixels) and connected to subpixels of a first color (402RA1; Fig. 5; wherein pixel is a red color), a second subset (Fig. 5; wherein figure shows a fifth data line connected between transistor Mgb and subpixel 402GB1) of the first-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mra, Mba, and Mgb is connected to one red, green, and blue column of subpixels) connected to subpixels of a second color (402GB1; Fig. 5; wherein pixel is a green color), and a third subset (Fig. 5; wherein figure shows a third data line connected between transistor Mba and subpixel 402BA1) of the first-group data lines (Fig. 5; red, green, and blue subpixels in succession”) a first subset (Fig. 5; wherein figure shows a fourth data line connected between transistor Mrb and subpixel 402RB1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the first color (402RB1; Fig. 5; wherein pixel is a red color), a second subset (Fig. 5; wherein figure shows a second data line connected between transistor Mga and subpixel 402GA1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the second color (402GA1; Fig. 5; wherein pixel is a green color), and a third subset (Fig. 5; wherein figure shows a sixth data line connected between transistor Mbb and subpixel 402BB1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the third color (402BB1; Fig. 5; wherein pixel is a blue color) 2, and wherein the first data driving circuit (305A; Fig. 5) and the second data driving circuit (305B; Fig. 5) is configured to be driven simultaneously (Rsel, Gsel, and Bsel; Fig. 5; wherein each respective transistor of demultiplexer is enabled so that both source drivers can simultaneously transmit color data signal), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tanaka’s display device by applying color driving method, as taught by Knausz, so to use a display device with color driving method for providing a display device with a power saving glance mode (Paragraph [0006]).

Claim 2, Tanaka (Fig. 1-29) discloses wherein the non-active area (NAA; Fig. 12 and 18) includes: 
a pad area (28; Fig. 6) in which the first data driving circuit (20A; Fig. 6) and the second data driving circuit (20B; Fig. 6) are disposed (Fig. 6); and 
a bezel area (NAA; Fig. 12) disposed at an edge portion of the active area (AA; Fig. 12), with the gate driving circuit (GDM; Fig. 12) 3 30880/46467/FW/11731617.2being disposed in the bezel area (NAA; Fig. 12).  

Claim 7, Tanaka (Fig. 1-29) discloses a method (Fig. 13) of driving a display device (Fig. 12 and 18) comprising: 
in a circular display panel (Fig. 12 and 18) including an active area on which an image is displayed (AA: Fig. 12 and 18; Paragraph [0055]) and a non-active area on which no image is displayed (NAA; Fig. 12 and 18; Paragraph [0055]), disposing a first data driving circuit (520A; Fig. 18) driving first-group data lines (511j1; Fig. 18) which are odd data lines (Paragraph [0105]) divided according to subpixels (Fig. 3 and 4) in the non-active area (NAA; Fig. 18) and a second data driving circuit (520B; Fig. 18) driving second-group data lines (511j2; Fig. 18) which are even data lines (Paragraph [0105]) divided according to subpixels (Fig. 3 and 4) in the non-active area (NAA; Fig. 18), in a position opposite to (Fig. 18; wherein figure shows data driving circuit arranged in opposite positions) the first data driving circuit (520A; Fig. 18) with respect to the active area (AA; Fig. 18); and 
applying, by the first data driving circuit (520A; Fig. 18) and the second data driving circuit (520B; Fig. 18), data voltages (Fig. 13; Paragraph [0060]) to the first-group data lines (511j1; Fig. 18) and the second-group data lines (511j2; Fig. 18).
Tanaka does not expressly disclose wherein the first data driving circuit is configured to drive in sequence a first subset of the first-group data lines connected to subpixels of a first color, a second subset of the first-group data lines connected to subpixels of a second color, and a third subset of the first-group data lines connected to subpixels of a third color, and the second data driving circuit is configured to drive in sequence a first subset of the second-group data lines connected to subpixels of the 
wherein a first data voltage is applied to a first data line among the first-group data lines at a same point in time when a second data voltage applied to a second data line among the second-group data lines. 
Knausz (Fig. 3 and 5; wherein Knausz teaches the driving method as claimed with respect to two source drivers and six colored subpixels) discloses wherein the first data driving circuit (305A; Fig. 5; Paragraph [0063]) is configured to drive in sequence (Paragraph [0060]; wherein discloses “In normal mode, to display a color image, the source drivers 305A and 305B output a source voltage for each of the red, green, and blue subpixels in succession”) a first subset (Fig. 5; wherein figure shows a first data line connected between transistor Mra and subpixel 402RA1) of the first-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mra, Mba, and Mgb is connected to one red, green, and blue column of subpixels) and connected to subpixels of a first color (402RA1; Fig. 5; wherein pixel is a red color), a second subset (Fig. 5; wherein figure shows a fifth data line connected between transistor Mgb and subpixel 402GB1) of the first-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mra, Mba, and Mgb is connected to one red, green, and blue column of subpixels) connected to subpixels of a second color (402GB1; Fig. 5; wherein pixel is a green color), and a third subset (Fig. 5; wherein figure shows a third data line connected between transistor Mba and subpixel 402BA1) of the first-group data lines (Fig. 5; red, green, and blue subpixels in succession”) a first subset (Fig. 5; wherein figure shows a fourth data line connected between transistor Mrb and subpixel 402RB1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the first color (402RB1; Fig. 5; wherein pixel is a red color), a second subset (Fig. 5; wherein figure shows a second data line connected between transistor Mga and subpixel 402GA1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the second color (402GA1; Fig. 5; wherein pixel is a green color), and a third subset (Fig. 5; wherein figure shows a sixth data line connected between transistor Mbb and subpixel 402BB1) of the second-group data lines (Fig. 5; wherein demultiplexer comprised of transistor Mrb, Mbb, and Mga is connected to one red, green, and blue column of subpixels) connected to subpixels of the third color (402BB1; Fig. 5; wherein pixel is a blue color) 2, and wherein the first data driving circuit (305A; Fig. 5) and the second data driving circuit (305B; Fig. 5) is configured to be driven simultaneously (Rsel, Gsel, and Bsel; Fig. 5; wherein each respective transistor of demultiplexer is enabled so that both source drivers can simultaneously transmit color data signal), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Tanaka’s display device by applying color driving method, as taught by Knausz, so to use a display device with color driving method for providing a display device with a power saving glance mode (Paragraph [0006]).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, and 7 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Tanaka et al (US 2018/0031898 A1) and Knausz et al (US 2017/0092171 A1) have been used for new ground rejection.
Claims 1 and 7 are rejected in view of newly discovered reference(s) to Knausz et al (US 2017/0092171 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/19/2022